United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                              September 13, 2006
                               FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                  Clerk
                               ______________________

                                    No. 06-30121
                                  Summary Calendar
                               ______________________


             RAYMOND ABADIE,

                                                       Plaintiff-Appellant,

                                          versus

             JO ANNE B. BARNHART,
             Commissioner of Social Security,

                                                       Defendant-Appellee.

          ________________________________________________________

                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                        (USDC No. 2:02-CV-2888-ILRL)
          ________________________________________________________


Before REAVLEY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

      Raymond Abadie appeals the district court’s decision affirming the Commissioner’s



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            1
denial of social security disability benefits. Reviewing the record under the same standard

as the district court, we vacate and remand to the Administrative Law Judge (“ALJ”).

       The ALJ’s decision does not reflect any consideration of the December 11, 2003

opinion letter of Dr. Razza, a treating specialist. The ALJ was not required to accept Dr.

Razza’s opinions, but was required to consider them, and if he chose to reject them, to

explain what conflicting evidence informed his choice and conduct the analysis required by

Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000) and 20 C.F.R. § 404.1527(d)(2). Beasley

v. Barnhart, No. 04-10890, 2006 WL 2062101, at *4 (5th Cir. July 25, 2006). The ALJ

failed to do so.

VACATED and REMANDED.




                                            2